           Case 2:15-cr-00035-JAM Document 97 Filed 09/15/20 Page 1 of 2


1    MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
2    726 West Barstow, Suite 100
     Fresno, CA 93704
3    Phone: (559) 436-8000
     Fax: (559) 436-8900
4

5
     Counsel for Defendant,
     Clifford Abram McDowell
6

7
                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9                                                  )   Case No.: 2:15CR00035-JAM
     UNITED STATES OF AMERICA,                     )
10                                                 )   STIPULATION AND ORDER TO CONTINUE
                    Plaintiff,                     )
11                                                     DUE DATE OF DEFENDANT’S REPLY TO
                                                   )
            vs.                                    )   THE GOVERNMENT’S OPPOSITION TO
12                                                 )   DEFENDANT’S MOTION TO REDUCE
     CLIFFORD ABRAM MCDOWELL,                      )   SENTENCE PURSUANT TO 18 U.S.C. §
13        Defendant.                               )   3582(C)(1)(A)
                                                   )
14                                                 )
                                                   )   Hon. John A. Mendez, Presiding
15                                                 )
                                                   )
16                                                 )

17
     TO: THE HON. JOHN A. MENDEZ, JUDGE FOR THE UNITED STATES DISTRICT
18
     COURT FOR THE EASTERN DISTRICT OF CALIFORNIA:
19
     On August 17, 2020, the Defendant filed an Emergency Motion to Reduce Sentence Under 18 U.S.C.
20
     § 3582(c)(1)(A)(i). (Doc. 80). The Government filed its Opposition to the Defendants Motion to
21
     Reduce Sentence on September 8, 2020 (Document 44). Due to reduced working hours from health
22
     issues concerning Defense Counsel Michael W. Berdinella, parties have agreed to Stipulate to
23
     Continue the Due Date of the Defendant’s Reply to the Government’s Opposition to the Defendants
24
     Emergency Motion to Reduce Sentence until September 29, 2020.
25
     //
26
     //
27
     //
28
     //

                                               - 1 -
                        STIPULATION AND PROPOSED ORDER TO CONTINUE DUE DATE
           Case 2:15-cr-00035-JAM Document 97 Filed 09/15/20 Page 2 of 2


1
     IT IS SO STIPULATED
2

3    Dated: 9/14/2020                                     /s/ McGregor W. Scott
                                                          MCGREGOR W. SCOTT
4                                                         United States Attorney
5

6
     Dated: 9/14/2020                                     /s/ Justin L. Lee
7
                                                          Justin L. Lee
8                                                         Assistant United States Attorney

9

10
     Dated: 9/14/2020                                     /s/ Michael W. Berdinella
11                                                        MICHAEL W. BERDINELLA
                                                          Attorney for Defendant
12                                                        CLIFFORD ABRAM MCDOWELL
13

14

15

16

17                                                  ORDER

18   Based on the request of the parties, the Court orders that the Defendant shall file his Reply to the

19   Government’s Opposition to the Defendants Emergency Motion to Reduce Sentence until September

20
     29, 2020. IT IS SO ORDERED this 14th day of September, 2020.

21

22
                                                          /s/ John A. Mendez_______________________
23                                                        THE HONORABLE JOHN A. MENDEZ
                                                          UNITED STATES DISTRICT COURT JUDGE
24                                                        EASTERN DISTRICT OF CALIFORNIA
25

26

27

28


                                               - 2 -
                        STIPULATION AND PROPOSED ORDER TO CONTINUE DUE DATE
